                        Case 1:20-cv-03178-LJL Document 58 Filed 05/27/20 Page 1 of 2

                                       KASOWITZ BENSON TORRES                           LLP
                                                            1633 BROADWAY
                                                                                                     ATLANTA
                                                      NEW YORK, NEW YORK 10019                      HOUSTON
     RONALD R. ROSSI                                                                              LOS ANGELES
DIRECT DIAL: (212) 506-1947                                   (212) 506-1700                          MIAMI
DIRECT FAX: (212) 500-3447
                                                            FAX: (212) 506-1800                      NEWARK
  RROSSI@KASOWITZ.COM                                                                            SAN FRANCISCO
                                                                                                 SILICON VALLEY
                                                                                                 WASHINGTON DC




                                                                                  May 27, 2020


        Via ECF

        Honorable Lewis J. Liman
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 701
        New York, New York 10007

                    Re:       HC2, Inc. v. Andrew Delaney, Case No. 1:20-cv-3178

        Dear Judge Liman:

               We represent the Plaintiff, HC2, Inc. (“HC2”), and write in furtherance of the Court’s
        request for additional authority at yesterday’s hearing on HC2’s preliminary injunction
        application.

                 HC2 cites Vringo, Inc. v. ZTE Corp., No. 14-CV-4988 LAK, 2015 WL 3498634, at *10
        (S.D.N.Y. June 3, 2015)1 for the legal proposition that a prior disclosure of confidential
        information in a court filing can be the basis for a finding of irreparable harm, particularly if the
        disclosing party displayed “cavalier behavior” with respect to confidential information protected
        by a non-disclosure agreement. In Vringo, the trial court concluded that the totality of the
        defendant’s conduct evidenced “a disregard of its obligations so serious as to suggest the
        likelihood of future breaches of the NDA whenever [a defendant] . . . enmeshed in worldwide
        litigation with [a plaintiff], thinks that disclosures in other fora or for other purposes would be to
        its advantage.” Id. Delaney has displayed the same disregard for information protected by his
        non-disclosure agreements at issue in this case. For example, he disclosed the Corporate Client’s
        privileged and confidential information in the Florida Complaint after the Law Firm Customer
        expressly warned him multiple times not to do so and reminded that it would be a breach of his
        contractual and ethical obligations. See Heyison Decl. ¶ 26-30; Heyison Decl. Ex. 6. Similarly,
        after HC2 filed an anonymized complaint in this case, Delaney disclosed the Corporate Client’s
        and Law Firm Customer’s identities to the press.



        1
            Cases cited to herein are attached in Exhibit A, filed herewith.
          Case 1:20-cv-03178-LJL Document 58 Filed 05/27/20 Page 2 of 2

KASOWITZ BENSON TORRES                      LLP
Hon. Lewis J. Liman
May 27, 2020
Page 2



        Additionally, with respect to the preliminary injunction standard, “[i]n deciding a motion
for preliminary injunction, a court may consider the entire record including affidavits and other
hearsay evidence.” Park Irmat Drug Corp. v. Optumrx, Inc., 152 F. Supp. 3d 127, 132
(S.D.N.Y. 2016) (denying motion for preliminary injunction); see Mullins v. City of New York,
626 F.3d 47, 52 (2d Cir. 2010) (court may consider hearsay). Among the evidence that the court
can consider is opinion testimony. See 725 Eatery Corp. v. City of New York, 408 F. Supp. 3d
424, 457 (S.D.N.Y. 2019) (“[T]hough the parties have submitted expert affidavits and analyses,
as well as other affidavits that border on lay opinion testimony, such evidence has been
considered on the basis that courts may consider inadmissible evidence in context of a
preliminary injunction.”). Mr. Heyison, the co-General Counsel of the Law Firm Customer and
Co-Chair of its standing committee on privilege, is well qualified to testify based on his line by
line review of the Florida Complaint and additional inquiry that the Florida Complaint revealed
the Corporate Client’s privileged and confidential information. See Heyison Decl. para 5, 33;
Dep. Tr. at 50:22-23; 51:20-22; 53:20-54:7; 54:24-55:2; 55:23-56:4. Mr. Heyison’s testimony is
unrebutted.

         Finally, the Corporate Client was (and remains) willing to submit the Florida Complaint
to the Court for in camera review so the Court can see for itself. The Corporate Client has been
unwilling to authorize the filing the Florida Complaint under seal due to the risk that someone
may later argue in another proceeding that submitting the Florida Complaint to the Court and Mr.
Rotman outside of an in camera setting, even under seal, would constitute a subject matter
waiver. See Kingsway Financial Servs., Inc. v. Pricewaterhouse-Coopers LLP, 2007 WL
1837133, *3 (S.D.N.Y. June 27, 2010) (finding waiver of attorney client privilege over email
filed under seal, but served on opposing party); Fist Am. CoreLogic, Inc. v. Fiserv, Inc., 2010
WL 4975566, *2 (E.D. Tex. Dec. 2, 2010) (noting that “[f]iling under seal is not the same as
filing in camera,” and that “filing the documents under seal and serving them on the defendants
has the same effect as disclosing documents to a third party and thus waiving the privilege”).
The Corporate Client’s concern only serves to underscore the weight of the other record evidence
that the Florida Complaint contains privileged and confidential information.

       Thank you for your attention to this matter.

                                                            Sincerely,

                                                            /s/ Ronald R. Rossi



cc:    Bogdan Rotman, Esq.
